Citation Nr: 0609016	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-33 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Phoenix, Arizona Regional Office 
(RO).  In August 2005, a hearing was held before the 
undersigned Veterans Law Judge sitting at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for COPD on the 
basis that it is due to exposure to asbestos during service.  
The service personnel records clearly show that he served 
aboard the USS Navasota during service, although the records 
do not indicate the veteran's occupational specialty during 
service.

There is no specific statutory or regulatory criteria 
governing claims of entitlement to service connection for 
residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  Likewise, applicable criteria 
provide no presumption of service connection for asbestos 
exposure claims. See Dyment v. West, 13 Vet. App. 141, 145 
(1999) (holding that M21-1 does not create a presumption of 
exposure to asbestos solely from shipboard service).

However, VA has provided guidelines for the adjudication of 
asbestos exposure claims in the Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, Par. 7.21. The VA General Counsel has 
held that these M21-1 guidelines establish claim development 
procedures which adjudicators are required to follow in 
claims involving asbestos-related diseases.  VAOPGCPREC 4-
2000; 65 Fed. Reg. 33422 (2000).

Specifically, these guidelines provide that VA must determine 
whether military records demonstrate evidence of exposure to 
asbestos in service and whether there is pre- or post-service 
evidence of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1, Part VI, Par. 7.21(b).  This information 
provides that the latency period varies from 10 to 45 years 
between first exposure and development of the disease.  The 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors. The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(a)(1).

The veteran was afforded a VA examination regarding the 
claimed COPD in June 2004.  The examiner indicated that the 
claims file was reviewed and noted that the veteran's 
military history was significant for being an engine and 
boiler room mechanic for four years during which period of 
time he handled asbestos in many different forms.  It was 
also indicated that the veteran began smoking at age 12 and 
quit at age 53, smoking on the average of one and one-half 
packs per day.  The examiner concluded that the current COPD 
is solely due to the veteran's tobacco abuse and not in any 
way the result of his asbestos exposure.  It was noted that 
asbestos is expected to produce a restrictive pulmonary 
disease patter which is not present at least on the veteran's 
pulmonary function test of 2002.  

In an August 2004 statement, the veteran indicated that the 
smoking history noted by the examiner was not correct and 
there were periods of time that he refrained from smoking, as 
well as smoked less than the amount indicated by the 
examiner.  In an April 2005 statement, the veteran asserted 
that he had second-hand smoke exposure during service in 
addition to asbestos exposure, which may be the cause of the 
current COPD.

In light of the veteran's assertions that the history as 
noted in the examination is incorrect and regarding second-
hand smoke exposure, as well as the fact that the pulmonary 
function testing relied on by the examiner was conducted 
almost 2 years prior to the examination, the Board is of the 
opinion that the veteran should be afforded another 
examination to address whether the current COPD is related in 
any way to service, including asbestos exposure.

In response to a claim filed in March 2003, the RO issued a 
letter advising the veteran of the evidence necessary to 
substantiate a claim of service connection for diabetes 
mellitus, claimed as secondary to exposure to Agent Orange.  
In a May 2003 letter, the RO advised the veteran to indicate 
what disability he was claiming as a result of asbestos 
exposure and asked that he provide certain information 
regarding the claimed asbestos exposure.  That letter also 
addressed the evidence necessary to substantiate a claim of 
service connection for diabetes mellitus secondary to 
asbestos exposure.  In May 2004, the RO sent the veteran a 
letter regarding the claim of service connection for asbestos 
exposure.  While that letter asked that he submit evidence in 
support of the claim, it did not advise him of what evidence 
was needed to substantiate the claim.  The previous letters 
similarly omitted recitation of the evidence necessary to 
substantiate the claim.  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

The veteran has not been provided with adequate notice as to 
the information or evidence needed to substantiate claim of 
service connection for COPD, due to asbestos exposure.  The 
statement of the case contains a generic recitation of the 
law without providing adequate notice in the context of the 
particular claim presented.  In light of the need for an 
additional VA examination and the Court's recent holding in 
Dingess/Hartman, the RO should provide proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and that provides adequate 
notice as to the information or evidence 
needed to substantiate claim involving 
service connection for COPD, to include 
as due to asbestos exposure, which 
portion of the evidence, if any, is to be 
provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the appellant provide 
any evidence in his possession that 
pertains to the claim.  The letter should 
include, to the extent applicable in this 
case, the information or evidence need to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should schedule the veteran 
for a VA pulmonary examination by a 
physician with appropriate expertise, to 
determine the nature, extent, and 
etiology of the veteran's lung disorder, 
to include COPD.  The veteran's claims 
file should be made available to and 
reviewed by the examiner. All indicated 
tests should be performed, to include 
pulmonary function tests, and all 
findings should be reported in detail.  
Based on examination findings, medical 
principles, and historical records, the 
examiner should specifically state 
whether it is at least as likely as not 
that the veteran's current lung disorder 
is related to his service, any in-service 
exposure to asbestos, or any other in-
service exposure to include second-hand 
smoke.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of all pertinent evidence and 
legal authority.

4.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should furnish to 
the appellant and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims files are 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

